Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 28, 2021

The Court of Appeals hereby passes the following order:

A22D0162. JAMES EDWARD JENKINS v. THE STATE.

      In 2000, James Edward Jenkins was convicted of rape and other crimes. This
Court affirmed his convictions on appeal. See Jenkins v. State, 259 Ga. App. 87 (576
SE2d 68) (2003).1 Since 2020, Jenkins has filed numerous motions in the trial court,
including motions for an out-of-time appeal, motions to quash his indictment, and
motions for supersedeas bond. On September 9, 2021, the trial court denied all of
Jenkins’s pending motions. On October 22, 2021, Jenkins filed a discretionary
application in the Supreme Court of Georgia, which was transferred to this Court. See
Case No. S22D0280 (Nov. 17, 2021). We lack jurisdiction.
      To be timely, a discretionary application must be filed within 30 days of entry
of the order sought to be appealed. OCGA § 5-6-35 (d). The requirements of OCGA
§ 5-6-35 are jurisdictional, and this Court cannot accept an application for appeal not
made in compliance therewith. Gable v. State, 290 Ga. 81, 82 (2) (a) (720 SE2d 170)
(2011); Boyle v. State, 190 Ga. App. 734, 734 (380 SE2d 57) (1989). Because Jenkins




      1
       Jenkins has also filed two other appeals in this Court, which were dismissed.
See Case Nos. A19A1075 (Jan. 17, 2019); A10A0384 (Dec. 1, 2009).
filed his application in the Supreme Court 43 days after entry of the order he seeks
to appeal, it is untimely. Accordingly, we lack jurisdiction to consider this
application, and it is hereby DISMISSED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       12/28/2021
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                     , Clerk.